To compel the commitment of a witness for contempt in refusing to answer certain questions.
Denied February 19, 1886.
Fletcher, residing in Detroit, filed a bill in equity in Kansas, against relator, and was summoned to appear before respondent under the statute allowing witnesses to be examined in foreign states before circuit judges and certain other officers.
He refused to answer certain questions, and the circuit judge declined to commit him, on the- double ground of want of power in himself and of adequate means within the control •of the court, where the suit is pending.
Held, that imprisonment as a means of coercion for civil purposes is not allowed by law until other means fail, and that the court, where the suit is pending, has ample means to enforce -any conditions which it has a right to exact.